Exhibit 10.89

[g201503312033241831986.jpg]

 

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated June 21, 2010 (the “Agreement”), by and between Randstad
Professionals US, LP, d/b/a Tatum, previously known as SFN Professional Services
LLC d/b/a Tatum, (“Tatum,” “we,” “us” or “our”) and Goodman Networks (“Company,”
“you” or “your”) and will be governed by the terms and conditions of the
Agreement.

Tatum Professional Name: Geoff Miller, CFO Partner

Service Description or Position: Support with transitioning the Interim CFO role
to the permanent CFO

and other tasks as requested by the Company.

Company Supervisor: Chief Financial Officer

Start Date: February 16, 2015

Termination: Either party may terminate this Schedule at any time for any reason
upon notice to the other party. This schedule provides for the Services of the
Tatum Professional on a week to week basis.

Fees: You will pay to Tatum a fee of $250 per hour for the Tatum Professional.
In addition, Company agrees to pay one and a half times the hourly rate for all
hours worked over 40 hours in a week. The fees set forth in this Schedule will
automatically increase on an annual basis commencing with the first anniversary
of this Schedule in an amount equal to 6% per year.

Billings: Tatum will bill for Services weekly in arrears.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Randstad Professionals US, LP, d/b/a Tatum

 

Goodman Networks

 

 

 

 

 

 

 

By:

 

/s/ Jim Schuchard

 

By:

 

/s/ Shakeeb Mir

Name:

 

Jim Schuchard

 

Name:

 

Shakeeb Mir

Title:

 

Office Managing Partner

 

Title:

 

Chief of Staff

Date:

 

February 16, 2015

 

Date:

 

February 16, 2015

 

 

 